     Case 1:19-cv-00185 Document 159 Filed on 06/11/21 in TXSD Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                         BROWNSVILLE DIVISION

RUBEN GUTIERREZ,                        :
    Plaintiff,                          :      Civil Case No. 1:19-CV-185
                                        :
v.                                      :
                                        :      THIS IS A CAPITAL CASE
LUIS V. SAENZ, Cameron County           :      EXECUTION SET FOR
District Attorney, et al.,              :      October 27, 2021
       Defendants.                      :


                                      ADVISORY
       Mr. Gutierrez files this advisory notifying the Court of the current status of

state court litigation in his case.

       On June 7, 2021, the State of Texas filed a motion in the 107th Judicial

District Court of Cameron County requesting that the court enter an execution date,

and issue and serve a warrant. On that same date, Mr. Gutierrez filed an objection
    Case 1:19-cv-00185 Document 159 Filed on 06/11/21 in TXSD Page 2 of 3




to the State’s motion. On June 9, 2021, the District Court scheduled the execution

for October 27, 2021.

                                             Respectfully submitted,
                                             /s/ Peter Walker
                                             Peter Walker
                                             Assistant Federal Defender
                                             Federal Community Defender for the
                                               Eastern District of Pennsylvania
                                             Suite 545 West, The Curtis
                                             601 Walnut Street
                                             Philadelphia, PA 19106
                                             (215) 928-0520
                                             peter_walker@fd.org

                                             /s/ Ricard W. Rogers, III
                                             Richard W. Rogers, III
                                             3636 S. Alameda St., Ste. B, #191
                                             Corpus Christi, TX 78411
                                             (361) 779-5281
                                             rwrogersiii@aol.com


                                             Counsel for the Plaintiff




                                         2
    Case 1:19-cv-00185 Document 159 Filed on 06/11/21 in TXSD Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that on this date, I served the foregoing pleading and the

attachments thereto on the following persons by ECF filing:

                           Jefferson David Clendenin
                           Assistant Attorney General
                     Office of the Attorney General of Texas
                             Post Office Box 12548
                           Austin, Texas 78711-2548

                                Edward Sandoval
                            Assistant District Attorney
                                Cameron County
                             964 East Harrison Street
                            Brownsville, Texas 78520

                                 Rene De Coss
                                 City Attorney
                               914 E. Van Buren
                            Brownsville, Texas 78520

                                             /s/ Peter Walker
                                             Peter Walker

Dated:      June 11, 2021
